DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 4, 6, 7 are objected to because of the following informalities:  
Claim 1 recites a period in the middle of the claim and claims 3, 4 and 6-7 recites a capital letter in the middle of the claim. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 205487173; “Hu” hereinafter).
Regarding claim 1, Hu discloses a corner protection device, comprising a corner protector (1), further characterized by comprising a slide structure (slide structure comprising a slide groove 21), a corner protection and detent mechanism (13 and 14). The slide structure is disposed on the LED display screen cabinet (fig. 8), the corner protection and detent mechanism is fixed on the side wall at the top of the LED display screen cabinet (with the rotation of the handle 14, the nail 13 is fixed on to the sidewall of the chassis of a display device, see pages 3-4 of translated document), and the corner protector (1) slidably connected to the slide structure, when the corner protector slides to the top of the LED display screen cabinet and covers both side walls of the top of the LED display screen cabinet (figs. 4-5) and the corner protection and detent mechanism, the corner protection and detent mechanism (13 and 14) can fix the corner protector on the top of the LED display screen cabinet (page 4).  
	Hu does not explicitly disclose slide structure being a slide rail shaft.
It would have been an obvious matter of design choice to have the slide rail shaft as a slide structure, since applicant has not disclosed that slide rail shaft solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with slide structure being a slide groove. 
Regarding claim 2, Hu discloses the corner protection device of claim 1, characterized by further comprising a sliding piece (11), wherein the slide structure is provided with a slide rail (groove 21) matched with the sliding piece (11), the sliding piece (11) is slidably disposed in the slide rail, and the corner protector (1) is connected to the sliding piece (11) (fig. 2).

Hu does not explicitly disclose sliding piece comprises a plurality of sliding shaft.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a second or more sliding shaft in the sliding piece, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The modification would increases the mechanical strength of coupling mechanism between the corner protector and the display housing.
Regarding claim 4, Hu discloses wherein the end of the slide rail near the top of the LED display screen cabinet is closer to the outer periphery of the LED display screen cabinet than the end of the slide rail away from the top of the LED display screen cabinet (figs 3 and 6); The corner protector is located on one side of the outer periphery of the slide structure, and the distance from the end of the slide structure facing the corner protector near the top of the LED display screen cabinet is closer than the distance from the end away from the top of the LED display screen cabinet, to the outer periphery of the LED display screen cabinet (figs 3-5).  
Regarding claim 5, Hu discloses wherein the corner protector (1) is provided with an elastic telescopic member (12), when the corner protector (1) slides to the end of the slide structure (21) away from the top of the LED display screen cabinet, the elastic 
wherein the end of the slide structure away from the top of the LED display screen cabinet the corner protector (1) is provided with an elastic telescopic member (“when the lamp protection structure is closed, under the action of the elastic force of the spring 12, the positioning nail 13 is firmly limited in the second positioning hole 23”, Page. 4).  
Hu does not explicitly disclose wherein the end of the slide rail shaft away from the top of the LED display screen cabinet is provided with an elastic telescopic member.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the an elastic telescopic member at the end of the slide rail shaft away from the top of the LED display screen cabinet, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would optimizes the elastic function of the elastic telescopic member.
Regarding claim 6, Hu discloses wherein the corner protection and detent mechanism (13 and 14) comprises an elastic detent (fig. 2), the side wall of the top of the LED display screen cabinet is provided with a detent hole (22, 23), and the elastic detent can draw back in or stretch out of the detent hole (“while the other end of the handle 14 is adsorbed by the magnet 16.. The handle 14 is opened and rotated to a maximum angle and is lifted outwards, so that the positioning nail 13 is separated from the first positioning hole 22/the second positioning hole 23”, Page. 5); When the corner 
Regarding claim 7, Hu discloses wherein the elastic detent is further provided with an elastic button (14), and the elastic button can drive the elastic detent to draw back in or stretch out of the detent hole; When the corner protector slides to the top of the LED display screen cabinet, the elastic button is located outside the corner protector (1) (“One end of the handle 14 is connected with the base 1 through a structure such as a rotating shaft to realize rotation. In order to facilitate operation, the handle 14 is received in the operating groove 15 and is overlapped with the rib plate 141, while the other end of the handle 14 is adsorbed by the magnet 16.. The handle 14 is opened and rotated to a maximum angle and is lifted outwards, so that the positioning nail 13 is separated from the first positioning hole 22/the second positioning hole 23, and the sliding column 11 slides in the sliding groove 21 so as to open or close the lamp protection structure”, Page. 5).  

Hu does not explicitly disclose when the corner protector slides to the top of the LED display screen cabinet, the elastic detent stretches into of the detent hole. 
   It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the elastic detent such that when the corner protector slides to the top of the LED display screen cabinet, the elastic detent stretches into of the detent hole, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 
Regarding claim 9, Hu discloses wherein the corner protection and detent mechanism (13 and 14) further comprises a cover plate (thicker portion of base 1 that includes the protruding portion 18), the cover plate is provided with a through hole matched with the elastic detent (13) and the elastic button (14), the elastic detent and the elastic button both stretch out of the through hole (fig. 2), the elastic detent and the elastic button are fixed on the LED display screen cabinet through the cover plate (with the rotation of the handle 14, the nail 13 which is extended out of the protruding portion 18 is fixed on to the sidewall of the display housing, see pages 3-4 of translated document).  
Regarding claim 10, Hu discloses an LED display screen cabinet (figs. 6-8), characterized by comprising the corner protection device of any one of claim 1, and .  

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/S.S/           Examiner, Art Unit 2841                                                                                                                                                                                             

/HUNG S. BUI/           Acting Patent Examiner, 2841/2800